Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 1
                                             Filed 10/16/18   of 221 PageID
                                                            Page     of 22 #: 156    FILED
                                                                            2018 Oct-16 AM 11:56
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 2
                                             Filed 10/16/18   of 222 PageID
                                                            Page     of 22 #: 157
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 3
                                             Filed 10/16/18   of 223 PageID
                                                            Page     of 22 #: 158
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 4
                                             Filed 10/16/18   of 224 PageID
                                                            Page     of 22 #: 159
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 5
                                             Filed 10/16/18   of 225 PageID
                                                            Page     of 22 #: 160
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 6
                                             Filed 10/16/18   of 226 PageID
                                                            Page     of 22 #: 161
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 7
                                             Filed 10/16/18   of 227 PageID
                                                            Page     of 22 #: 162
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 8
                                             Filed 10/16/18   of 228 PageID
                                                            Page     of 22 #: 163
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 9
                                             Filed 10/16/18   of 229 PageID
                                                            Page     of 22 #: 164
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 10
                                             Filed 10/16/18    of 22
                                                            Page  10 PageID
                                                                     of 22 #: 165
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 11
                                             Filed 10/16/18    of 22
                                                            Page  11 PageID
                                                                     of 22 #: 166
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 12
                                             Filed 10/16/18    of 22
                                                            Page  12 PageID
                                                                     of 22 #: 167
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 13
                                             Filed 10/16/18    of 22
                                                            Page  13 PageID
                                                                     of 22 #: 168
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 14
                                             Filed 10/16/18    of 22
                                                            Page  14 PageID
                                                                     of 22 #: 169
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 15
                                             Filed 10/16/18    of 22
                                                            Page  15 PageID
                                                                     of 22 #: 170
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 16
                                             Filed 10/16/18    of 22
                                                            Page  16 PageID
                                                                     of 22 #: 171
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 17
                                             Filed 10/16/18    of 22
                                                            Page  17 PageID
                                                                     of 22 #: 172
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 18
                                             Filed 10/16/18    of 22
                                                            Page  18 PageID
                                                                     of 22 #: 173
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 19
                                             Filed 10/16/18    of 22
                                                            Page  19 PageID
                                                                     of 22 #: 174
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 20
                                             Filed 10/16/18    of 22
                                                            Page  20 PageID
                                                                     of 22 #: 175
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 21
                                             Filed 10/16/18    of 22
                                                            Page  21 PageID
                                                                     of 22 #: 176
Case 1:18-cv-00621-MAC   DocumentDocument
         Case 2:18-cv-01698-AKK   5-10 Filed
                                          1 02/08/19   Page 22
                                             Filed 10/16/18    of 22
                                                            Page  22 PageID
                                                                     of 22 #: 177
